               Case 3:19-cv-05889-RJB Document 35 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        STACIE LEE AND JOHN LEE,                              CASE NO. 19-5889 RJB
11      Washington residents,
                                                              ORDER ON JOINT STIPULATED
12                                 Plaintiffs,                MOTION TO EXTEND CURRENT
                v.                                            DEADLINES
13
        WEBB ROAD MAINTENANCE GROUP,
14      a Washington Limited Liability Company,
        and WILLIAM MACARAS,
15
                                   Defendants.
16

17
            THIS MATTER comes before the Court on the parties’ Joint Stipulated Motion to Extend
18
     Current Deadlines. Dkt. 34. The Court has considered the pleadings filed regarding the motion
19
     and the remaining file.
20
            In their motion, the parties move for a two week extension of all current deadlines in the
21
     case. Dkt. 34. They seek the extension, in part, to further settlement efforts. Id.
22
            Pursuant to Fed. R. Civ. P. 16(b)(4), the court may extend case deadlines for good cause.
23
     The parties’ motion (Dkt. 34) should be granted. Sufficient good cause is stated in the parties’
24


     ORDER ON JOINT STIPULATED MOTION TO EXTEND CURRENT DEADLINES - 1
               Case 3:19-cv-05889-RJB Document 35 Filed 08/16/21 Page 2 of 2




 1   motion (Dkt. 34) for an approximately two week extension of time for the date to begin trial and

 2   remaining case deadlines. The parties did not propose a new trial date and some of the proposed

 3   deadlines do not comp;y with the typical case schedule set by this Court. Accordingly, the

 4   deadlines should be reset in accordance with the undersigned’s usual case schedule. The Clerk

 5   of the Court should be directed to enter a scheduling order, extending all trial and remaining

 6   deadlines approximately two weeks.

 7          IT IS SO ORDERED.

 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9   to any party appearing pro se at said party’s last known address.

10          Dated this 16th day of August, 2021.

11

12
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON JOINT STIPULATED MOTION TO EXTEND CURRENT DEADLINES - 2
